UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4952



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MOHAMMED HAMMOUDE, a/k/a Mohammad Hammoudeh,

                                            Defendant - Appellant.


                            No. 04-6873



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MOHAMMED HAMMOUDE, a/k/a Mohammed Hammoudeh,
a/k/a Mohammad Hammoudeh,

                                            Defendant - Appellant.


Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CR-00-9-A)


Submitted:   September 20, 2004       Decided:   September 29, 2004


Before WILLIAMS, MOTZ, and DUNCAN, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Mohammed Hammoude, Appellant Pro Se. Robert William Wiechering,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          In these consolidated appeals, Mohammed Hammoude appeals

the district court’s orders denying his post-conviction motions for

return of property under Fed. R. Crim. P. 41(g) and for a downward

departure due to diminished capacity.   We have reviewed the record

and find no reversible error.      Accordingly, we affirm on the

reasoning of the district court.   See United States v. Hammoude,

CR-00-9-A (E.D. Va. filed Oct. 24, 2003; entered Oct. 27, 2003 &

May 17, 2004).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -